Citation Nr: 0520593	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
dysphagia, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
postoperative vagotomy with hiatal hernia and reflex 
esophagitis, currently rated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
status post 4th metacarpal fracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from March 1971 to August 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in May 2003.  

In October 2004, the Board remanded the veteran's claims in 
order to obtain additional VA treatment records and VA 
examination reports to evaluate the current severity of the 
veteran's service-connected disabilities. 

In a September 2002 statement, the veteran submitted a claim 
for entitlement to service connection for chronic ulcer 
disease.  This issue is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  The veteran currently suffers from no more than moderate 
stricture of the esophagus.
3.  The veteran's residuals of postoperative vagotomy with 
hiatal hernia and reflex esophagitis equate to no more than 
moderate postgastrectomy syndrome with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

4.  Residuals of status post 4th metacarpal fracture of the 
right hand are manifested by pain and stiffness, not 
equivalent to amputation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of dysphagia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2001 & 2004).

2.  The criteria for a rating in excess of 40 percent for 
residuals of postoperative vagotomy with hiatal hernia and 
reflex esophagitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7308 (2001 & 2004).

3. The criteria for a compensable disability rating for 
residuals of status post 4th metacarpal fracture of the right 
hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5155, 5227 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Board acknowledges the veteran's complaints of various 
symptoms associated with his service-connected finger and 
digestive disabilities.  The veteran, however, has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. §§ 4.71a, 4.114 with respect to the 
current severity of his finger and digestive disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Dysphagia  

In a May 2002 rating decision, the RO granted entitlement to 
an increased evaluation for the veteran's service-connected 
disability of dysphagia and assigned 30 percent under 
Diagnostic Code 7203.  The veteran formally appealed the RO's 
May 2002 rating determination in January 2003.  In evaluating 
the veteran's dysphagia disability, the Board has reviewed 
and considered all of the evidence in the veteran's claims 
folder.  

As an initial matter, the provisions of 38 C.F.R. § 4.114 
involving the digestive system were revised, effective July 
2, 2001.  See 66 Fed. Reg. 29,486- 29,489 (May 21, 2001).  
These amendments, however, do not make changes to Diagnostic 
Codes 7203 and 7308.  Consequently, they do not materially 
affect the case now under consideration by the Board.  
Although the RO has not considered these amendments, the 
Board concludes that the veteran will not be prejudiced by 
the Board's consideration of the claim, as these amendments 
do not affect this case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby).

A 30 percent rating is assigned for moderate stricture of the 
esophagus.  For severe stricture of the esophagus, permitting 
liquids only, a rating of 50 percent is warranted.  An 80 
percent rating, the highest rating available under Diagnostic 
Code 7203 is assigned for stricture of the esophagus where 
only liquids can be permitted to pass, and where there is a 
marked impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7203 (2004).

The Board finds that, based on the evidence of record, the 
veteran's symptomatology does not more nearly approximate 
severe stricture of the esophagus, the criteria for a 50 
percent rating under Diagnostic Code 7203.  None of the 
competent medical evidence of record shows that the veteran 
suffers from severe stricture of the esophagus permitting 
passage of liquids only, with or without marked impairment of 
his general health.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7203 (effective prior and subsequent to July 2, 2001).  
The Board acknowledges that the veteran complained of 
difficulty swallowing solid food and intermittent attacks of 
dysphagia in multiple VA examination reports as well as the 
May 2003 hearing transcript.  VA examination reports dated in 
September 2001, July 2003, and January 2005 did not show 
severe stricture of the esophagus permitting passage of 
liquids only.  In fact, in the January 2005 VA examination 
report, the examiner indicated that the veteran was in a good 
state of health, was still able to eat solid food, and 
exhibited normal esophageal motility during an 
esophagogastroduodenoscopy (EDG) study.  In this case, 
evidence of record clearly shows that the veteran is not 
limited to a liquid diet.  The Board finds that an increased 
evaluation for the veteran's service-connected residuals of 
dysphagia is not warranted.

Postoperative Vagotomy with Hiatal Hernia and Reflex 
Esophagitis 

In a May 2002 rating decision, the RO granted entitlement to 
an increased evaluation for the veteran's service-connected 
disability residuals of postoperative vagotomy with hiatal 
hernia and reflex esophagitis and assigned 40 percent under 
Diagnostic Code 7308.  The veteran formally appealed the RO's 
May 2002 rating determination in January 2003.  In evaluating 
the veteran's digestive system disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  

The Board notes that 38 C.F.R. § 4.114 specifies that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

The veteran's service-connected disability residuals of 
postoperative vagotomy with hiatal hernia and reflex 
esophagitis are rated under the rating criteria for 
postgastrectomy syndromes.  Under Diagnostic Code 7308, a 40 
percent rating is warranted for moderate postgastrectomy 
syndrome with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 60 percent rating is 
assigned for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2004).

In this case, the Board finds that the veteran's 
symptomatology does not more nearly approximate the criteria 
for a 60 percent rating under Diagnostic Code 7308.  Evidence 
of record shows that the veteran complained of epigastric 
pain and tenderness, intermittent diarrhea and nausea after 
eating, hypoglycemic reactions, vomiting, and reflux.  
Diagnoses of chronic ulcer disease with intermittent nausea 
and vomiting, status post pyloroplasty and vagotomy for 
duodenal ulcer, hiatal hernia, and esophageal reflux are 
contained in VA examination reports dated September 2001, 
July 2003, and January 2005.

Competent medical evidence of record, including multiple VA 
examination reports and treatment notes, indicates that the 
veteran does not suffer from anemia, weight loss, or 
malnutrition.  While an October 1999 private hospital 
treatment record showed that the veteran suffered from an 
isolated hypoglycemic episode and the veteran testified in 
May 2003 that he suffers from daily hypoglycemic episodes, 
the file does not contain competent medical evidence showing 
that the veteran has suffered from repeated hypoglycemic 
episodes due to his service-connected disability.  In 
addition, multiple examiners indicated that the veteran was 
in a good or normal general state of health in VA examination 
reports dated in July 2003 and January 2005.  See 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7308 (effective prior and 
subsequent to July 2, 2001).

As the veteran has had surgery for his service-connected 
disability during active service, the Board will also 
consider whether a separate, compensable evaluation is 
warranted for any surgical scar.  In Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  The Board further notes that, 
effective August 30, 2002, a new regulation was promulgated 
concerning ratings for skin disorders (including scars).  See 
67 Fed. Reg. 49,590 - 49,599 (July 31, 2002).  However, the 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g)(West 2002).  In this case, 
the veteran does not contend, and the evidence does not show, 
that a separate compensable rating is warranted for his 
surgical scar post-operative vagotomy and pyloroplasty.  The 
Board therefore finds that the veteran will not be prejudiced 
by the consideration of the revised rating criteria for 
scars.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (effective 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars, which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, none of the medical evidence of 
record shows complaints or findings of pain, tenderness, or 
ulceration concerning the veteran's surgical scar.  
Therefore, the Board finds that there is no evidence to show 
that the veteran has compensable manifestations of a surgical 
scar under any version of 38 C.F.R. § 4.118.  Consequently, 
the assignment of a separate 10 percent evaluation for a 
postoperative scar is not warranted. 

Residuals of Status Post 4th Metacarpal Fracture of the Right 
Hand

In a May 2002 rating decision, the RO continued the 
noncompensable (zero percent) evaluation for the veteran's 
service-connected disability residuals of status post 4th 
metacarpal fracture of the right hand under Diagnostic Code 
5227.  The veteran formally appealed the RO's May 2002 rating 
determination in January 2003.  In evaluating the veteran's 
right finger disability, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  

As an initial matter, during the course of this appeal, VA 
revised the rating criteria that pertain to ankylosis and 
limitation of motion of fingers in Diagnostic Codes 5216-
5230, effective August 26, 2002.  See 67 Fed. Reg. 48784 - 
48787 (July 26, 2002).  

Under the version in effect prior to August 26, 2002, 
Diagnostic Code 5227 applied to ankylosis of any finger other 
than the thumb, index finger or middle finger, that is, the 
ring finger or little finger.  Diagnostic Code 5227 provided 
a noncompensable rating for ankylosis of the ring or little 
finger.  The note following Diagnostic Code 5227 indicated 
that extremely unfavorable ankylosis of the ring finger would 
be rated as amputation under Diagnostic Code 5155.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2001).


Under the new version of Diagnostic Code 5227, effective 
August 26, 2002, unfavorable or favorable ankylosis of the 
ring or little finger of the major or minor hand warrants a 
noncompensable rating.  The note that now follows Diagnostic 
Code 5227 states that it should also be considered whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. See 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2004).

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), also set forth 
normal ranges of motion and state that for digits II through 
V, the metacarpophalangeal (MP) joint has a range of zero to 
90 degrees of flexion, the proximal interphalangeal (PIP) 
joint has a range of zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a 
(2004).

Under Diagnostic Code 5155, effective both prior to and after 
August 26, 2002, amputation of the ring finger of either hand 
with metacarpal resection (more than one-half of the bone 
lost) warrants a 20 percent rating.  Amputation without 
metacarpal resection warrants a 10 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5155 (2004).

Upon review of the record, the Board finds no basis under 
either the old or new rating criteria for the assignment of a 
compensable rating for the service-connected right 4th finger 
disability under Diagnostic Code 5227, which governs ratings 
for ankylosis of the ring finger.  Evidence of record 
indicates that the veteran complained of intermittent pain, 
weakness, incoordination, and stiffness in his right hand.  A 
September 2001 VA examination report showed that the 
veteran's right hand exhibited no objective signs of 
tenderness, edema, painful motion, weakness, redness, or 
heat.  The report also indicated that the veteran did not 
suffer from ankylosis or malunion and exhibited full range of 
motion, good grip strength, and a normal X-ray report.  In a 
July 2003 VA examination report, the examiner indicated that 
the veteran's right hand was normal by X-ray with no residual 
fracture, but noted that the veteran had complained of 
subjective pain and stiffness.  In addition, the examiner 
indicated that the veteran's right fourth finger flexed at 
the proximal digital carpal joint at 86 degrees, the first 
interphalangeal joint at 110 degrees, and at the distal 
interphalangeal joint at 15 degrees.  A January 2004 VA 
outpatient treatment note indicated that the veteran had 
complained of pain in both hands.  A February 2004 VA X-ray 
record showed an impression of minimal degenerative change, 
possibly old terminal tuft fourth digit, otherwise normal.

The Board acknowledges that the examiner inadvertently 
referred to the veteran's right hand as his left hand in a 
January 2005 VA examination report.  In the January 2005 
report, the examiner indicated that the veteran's right hand 
exhibited no muscle atrophy but slightly decreased motor 
strength and sensation and listed a diagnosis of degenerative 
joint disease of the fourth digit of the right hand.  

Competent medical evidence of record does not show that the 
veteran suffers from ankylosis.  The Board finds that an 
evaluation for the veteran's service-connected right finger 
disability as analogous to amputation is not warranted under 
Diagnostic Code 5155, as evidence shows he has continued 
functional use of his right fourth finger and right hand.  In 
addition, given the ranges of motion of the fingers of the 
right hand as listed in the July 2003 VA examination report, 
and the minimal to nonexistent objective findings as to 
strength, atrophy, and neurological functioning, additional 
evaluation is not warranted for resulting limitation of 
motion of other digits or interference with overall function 
of the hand.

Finally, the Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  In this 
case, degenerative joint disease of the fourth digit of the 
right hand without involvement of other interphalangeal, 
metacarpal, or carpal joints is only involvement of one minor 
joint, not a group of minor joints that might support 
application of a compensable rating.  See 38 C.F.R. § 4.45(f) 
(2004).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's disabilities, but, 
as discussed above, findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that 
the service-connected disabilities of dysphagia, 
postoperative vagotomy with hiatal hernia and reflex 
esophagitis, or status post 4th metacarpal fracture of the 
right hand alone have required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  While the veteran contended that his 
right finger disability interfered with his employment, none 
of the competent medical evidence of record indicated that 
the veteran suffered from marked interference with his 
employment as a communications manager.  For these reasons, 
the assignment of an extraschedular rating for this 
disability is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claims for entitlement 
to increased evaluations for dysphagia, postoperative 
vagotomy with hiatal hernia and reflex esophagitis, and 
status post 4th metacarpal fracture of the right hand.  With 
regard to requirement (1), above, the RO sent the veteran a 
VCAA notice letter in July 2001 as well as issued a statement 
of the case (SOC) in October 2002 and a supplemental 
statement of the case (SSOC) in March 2005.  With regard to 
requirements (2) and (3), the Board notes that the July 2001 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the July 2001 letter explained 
that VA would obtain relevant records from any Federal 
agency, and that it would also make reasonable efforts to 
help him obtain other evidence, but that he was responsible 
for providing any necessary releases and enough information 
about the records so that VA could request them from the 
person or agency that had them.  In the July 2001 letter, the 
veteran was also informed that VA would assist him by 
providing a medical examination to make a decision on his 
claims.  Finally, with respect to requirement (4), the Board 
notes that in the July 2001 letter, the veteran was not 
explicitly asked to provide "any evidence in your possession 
that pertains to your claim".  However, the RO issued him a 
SOC in October 2002 and SSOC in March 2005 that contained the 
complete text of 38 C.F.R. § 3.159, from which the Court took 
the fourth element of notification.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in July 2001.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Board notes that 
the July 2001 letter was sent to the veteran prior to the 
RO's May 2002 rating decision that is the basis of his 
appeal.  

As discussed above, the content of the notice provided to the 
veteran in the July 2001 letter and in the October 2002 SOC 
by the RO fully complied with the requirements of U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim was 
readjudicated in a supplemental statement of the case issued 
in March 2005.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the July 2001 letter as well as the 
October 2002 SOC and March 2005 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the October 2002 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the July 2001 letter as well as the October 2002 
SOC and March 2005 SSOC issued by the RO.  The Board 
concludes that any defect in the notice requirements of the 
VCAA that may exist in this instance would not be prejudicial 
to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

Entitlement to an increased evaluation for residuals of 
dysphagia is denied.  

Entitlement to an increased evaluation for residuals of 
postoperative vagotomy with hiatal hernia and reflex 
esophagitis is denied.

Entitlement to a compensable evaluation for residuals of 
status post 4th metacarpal fracture of the right hand is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


